Exhibit Marcum &Kliegmanllp Certified Public Accountants & Consultants A Limited Liability Partnership Consisting of Professional Corporations February 28, 2008 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Power of the Dream Ventures, Inc. under Item 4.01 of its Form 8-K/A dated February 28, 2008. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree or disagree with other statements of Power of the Dream Ventures, Inc. contained therein. Very truly yours, /s/ Marcum & Kliegman LLP 655 Third
